FILED
                             NOT FOR PUBLICATION                             JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL ANGEL CHICAS-GUZMAN,                      No. 09-71409

               Petitioner,                       Agency No. A099-577-165

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Miguel Angel Chicas-Guzman, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      Chicas-Guzman does not challenge the agency’s dispositive finding that his

application for asylum was untimely. Accordingly, his asylum claim fails.

      The BIA found Chicas-Guzman not credible in part because he provided an

equivocal narrative of events during his testimony. Substantial evidence supports

this finding. See id. at 1046. In the absence of credible testimony, Chicas-

Guzman’s withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Finally, because Chicas-Guzman’s CAT claim is based on the same

testimony the agency found not credible, and he points to no other evidence

showing it is more likely than not he will be tortured if returned to El Salvador, his

CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                            2                                   09-71409